ON Application fob Rehearing.
Watkins, J.
On a reconsideration of this case we have been fully confirmed in the correctness of the conclusions at which we originally arrived, but we yield to the request of defendant’s counsel to leave our decree open so that he may claim any additional amounts not thereby covered.
It is therefore ordered and decreed that the rehearing be and same is hereby refused; but that the defendant shall not be concluded from demanding any additional sums he may have paid and which are not included in our previous decree.